DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species B – drawn to Figs. 9-12 and claims 1-13 and 20 in the reply filed on April 25, 2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	The election of species is still deemed proper; therefore, made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of expandable portions, and wherein the plurality of expandable portions are localized with respect to the covering portion” as in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “29a-29d” and “29e-29h” have all been used to designate “top four corners” (see pg. 20 Ln. 7-10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20130042576; hereinafter Sweeney) in view of Javid et al. (US 8905258; hereinafter Javid).
Regarding claim 1, Sweeney teaches a sterilization wrap system (60) comprising:
a sterilization wrap (40) having an inner surface and an outer surface;
a tray (30) configured to hold implements (20) to be sterilized, the tray wrapped with the sterilization wrap to form a wrapped package (Sweeney [0026-0050] and Figs. 1-6).
	However, Sweeny fails to teach an expandable protector comprising a covering portion and an expandable portion, the expandable protector positioned adjacent at least four corners of the tray.
	Javid is in the same field of endeavor as the claimed invention and Sweeney, which is a protective expandable cover (or wrap). Javid teaches a system comprising: a tray (4) with at least four corners and an expandable cover (1) having a covering portion (2) and an expandable portion (3), the expandable protector positioned adjacent to at least four corners of the tray (Javid Col. 4 Ln. 17 – Col. 5 Ln. 19 and Figs. 1-4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the overall wrapped package (of Sweeney) with a similar expandable protector (as taught by Javid) as an additional securing cover.
Regarding claim 2, modified Sweeney as above further teaches all the structural limitations as set forth in claim 1, except for wherein the covering portion is formed from the same material as the sterilization wrap.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the covering portion from the same material as the sterilization wrap to reduce the overall manufacturing process of the overall system in an efficient and cost-effective way. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP §2144.07
Regarding claim 3, modified Sweeney as above further teaches wherein the expandable protector comprises a plurality of expandable portions, and wherein the plurality of expandable portions are localized with respect to the covering portion such that the covering portion is expandable in particular areas (see Javid Fig. 3).
Regarding claim 4, modified Sweeney as above further teaches wherein the expandable portion forms a continuous loop about the covering portion such that the expandable portion defines a perimeter of the covering portion (see Javid Figs. 1-4).
Regarding claim 5, modified Sweeney as above further teaches wherein the expandable protector is a first expandable protector (see Javid Figs. 1-4). 	
	However, Sweeny fails to teach a second expandable protector comprising a second covering portion and a second expandable portion.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the overall system (of Sweeney) with a second expandable protector comprising a second covering portion and a second expandable portion to cover the remaining portion of the wrapped package that was not covered by the first expandable protector, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP §2144.04(VI)(B)
Regarding claim 6, modified Sweeney as above further teaches wherein the first expandable protector surrounds four corners of a top portion of the wrapped package and the second expandable protector surrounds four corners of a bottom portion of the wrapped package such that each of the first expandable protector and the second expandable protector is positioned against the outer surface of the sterilization wrap.
Regarding claim 7, modified Sweeney as above further teaches wherein the first expandable protector surrounds four corners of a top portion of the tray and the second expandable protector surrounds four corners of a bottom portion of the tray such that each of the first expandable protector and the second expandable protector is positioned between the sterilization wrap and the tray.
Regarding claim 8, modified Sweeney as above further teaches wherein the first expandable protector surrounds a first two corners of a top portion of the wrapped package and a first two corners of a bottom portion of the wrapped package, and wherein the second expandable protector surrounds a second two corners of the top portion of the wrapped package and a second two corners of the bottom portion of the wrapped package such that each of the first expandable protector and the second expandable protector is positioned against the outer surface of the sterilization wrap.
Regarding claim 9, modified Sweeney as above further teaches wherein the wrapped package comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first end of the wrapped package and the second expandable protector surrounds the second end of the wrapped package.
Regarding claim 10, modified Sweeney as above further teaches wherein the wrapped package comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first side of the wrapped package and the second expandable protector surrounds the second side of the wrapped package.
Regarding claim 11, modified Sweeney as above further teaches wherein the first expandable protector surrounds a first two corners of a top portion of the tray and a first two corners of a bottom portion of the tray, and wherein the second expandable protector surrounds a second two corners of the top portion of the tray and a second two corners of the bottom portion of the tray such that each of the first expandable protector and the second expandable protector is positioned between the sterilization wrap and the tray.
Regarding claim 12, modified Sweeney as above further teaches wherein the tray comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first end of the tray and the second expandable protector surrounds the second end of the tray.
Regarding claim 13, modified Sweeney as above further teaches wherein the tray comprises a first end opposite a second end and a first side opposite a second side, wherein the first end and the second end are shorter in length than the first side and the second side, and wherein the first expandable protector surrounds the first side of the tray and the second expandable protector surrounds the second side of the tray
Regarding claim 20, modified Sweeney as above further teaches a sterilization wrap system, comprising:
a sterilization wrap having an inner surface and an outer surface;
a tray configured to hold implements to be sterilized, the tray wrapped with the sterilization wrap to form a wrapped package;
a first expandable protector comprising a first covering portion and a first expandable portion, the first expandable portion defining a perimeter of the first covering portion, the first expandable protector positioned over a first four corners of the tray; and
a second expandable protector comprising a second covering portion and a second expandable portion, the second expandable portion defining a perimeter of the second covering portion, the second expandable protector positioned over a second four corners of the tray, wherein each of the first covering portion and the second covering portion are formed from the same material as the sterilization wrap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736